internal_revenue_service director exempt_organizations rulings and agreements release number release date date name legend x requesting private_foundation dear department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id phone fax u i l a is classified as of the code and that it we have considered your request for advance approval of your grant-making of the internal_revenue_code dated may program under sec_4945 g our records indicate that x was recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 your letter indicates that xx will operate a grant-making program to provide an scholarships to high school students who will attend a degree program at accredited college or university students who plan to attend a vocational school x will develop application forms and informational packets and will notify educational institutions that interested and qualified students may apply applicants will be required to demonstrate satisfactory academic for aid achievement and may be expected to provide transcripts of prior academic to submit a letter of work recommendation from a previous employer or educational_institution and or to provide other samples or evidence of academic professional or applicants will volunteer work relevant to be expected to document their financial need one or more of x's board members may int be selected by x's board_of directors committee of educators to assist in eva recipients erview applicants the board may appoint an advisory luating and selecting scholarship x may also fund scholarships for the applicant's chosen field to submit an essay on a topic assigned by x recipients will no limitations or restrictions in the selection procedures based upon race religion national or ethnic origin or other illegally there will be however preference may be given to applicants discriminatory criteria such as racial and ethnic minorities that have historically from groups o h x a particular topic x may also impose other restrictions or subject-related limitations eg such as geographic eg limited to students from been denied opportunities and access from time to time disadvantaged rural and urban areas limited to students majoring in individuals who are employed by x employed by organizations controlled by are officers or members of x's board_of directors or are a director of related by blood or marriage to any employee officer director or scholarship selection committee member or substantial_contributor of x are not eligible for grants an organization controlled by a director of x x will not make grants that will constitute direct or indirect self-dealing under sec_4941 the number of grants to be awarded annually will depend upon the number of a given eligible_candidates and the funds allotted to the grant program in the amount of each grant will vary depending on the specific nature year of the proposed program of study and the financial need of the applicant the number of potentially eligible individuals is too large to estimate x intends to pay scholarship monies directly to the recipient student's in the future x pays the funds directly to the recipient it school will require each individual grantee to sign a grant agreement agreeing to to return any funds not so use the funds only for the purpose of the grant each recipient will be expended and to submit periodic reports to required to provide a report at the conclusion of the grant period that includes a statement of the grantee's use of the funds and whether the grant purposes were achieved order to monitor and evaluate the expenditure of funds and the progress made by each recipient promptly investigated and all reasonable and appropriate steps taken to recover the diverted funds and prevent future diversions from occurring x will maintain the records required by revrul_56_304 regarding distribution of charitable funds to individuals and by sec_4945 and the accompanying regulations regarding grants to individuals by private_foundations x will regularly review grantee reports in any apparent misuse of grant funds will be if xx sec_4945 taxable_expenditures made by a private_foundation and b of the code impose certain excise_taxes on sec_4945 means any amount_paid or incurred by a private_foundation as individual for travel unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure an study or other similar purposes by such individual a grant to sec_4945 of the code provides that sec_4945 apply to individual grants awarded on basis pursuant to that a procedure approved in advance if an objective and nondiscriminatory is demonstrated it shall not the grant constitutes a scholarship or fellowship_grant which is to be used for subject_to the provisions of sec_117 and is d a l study pincite b a an educational_organization described in section the grant constitutes a prize or award which is subject_to the if the recipient of such prize or provisions of sec_74 award is selected from the general_public or to achieve a specific objective the purpose of the grant is produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained of the code and that awards granted in accordance with in sec_4945 such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 determination only covers the grant programs described above approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request of the code thus this any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it of the code provides that it may not be used or cited as sec_6110 a precedent you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above please sincerely yours robert choi director exempt_organizations rulings and agreements
